Citation Nr: 1341991	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of prostate cancer with erectile dysfunction, including as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to October 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file for consideration.  The Veteran's wife observed the proceeding but did not herself testify in support of the claim.


FINDING OF FACT

Prostate cancer residuals, including the erectile dysfunction (ED), are not shown by competent and credible evidence to be the result of the Veteran's military service, including especially his alleged exposure to herbicides - namely, the dioxin in Agent Orange.


CONCLUSION OF LAW

The Veteran does not have residuals of prostate cancer, including ED, because of disease or injury incurred in or aggravated by his military service, and this alleged condition and its complications also may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1116, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter, prior to the initial adjudication of his claim in the March 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), and identified post-service private treatment records have been obtained and associated with his claims file for consideration.

Furthermore, to the extent the Veteran has asserted that his prostate cancer residuals are related to herbicide exposure, a medical opinion is not necessary because the applicable regulations presume such an etiological nexus - provided however it is established he was indeed exposed to the toxin.  He has additionally asserted his cancer is the result of using cleaning solvents in service, but the evidence of record does not meet the standard to "indicate" his condition "may be associated" with his service, including specifically with this type of other activity.  Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

Whether the Veteran was exposed to Agent Orange during his service or cleaning solvents containing carcinogens is a factual, not medical, determination.  The Board makes factual determinations, whereas the VA compensation examiner makes the necessary medical determinations.  So even were the Board to request a VA examination in this case for a medical nexus opinion, this necessarily would place the examiner in the position of fact finder, so in a position beyond the scope of his competence and capability.  Any medical nexus opinion he therefore provides would be relying on a precipitating event (whether exposure to Agent Orange or cleaning solvents supposedly containing carcinogens) that has not been established as actually having occurred.  The opinion thus provided would have no probative value because it would not be predicated on established facts, just instead innuendo or supposition.  VA is not required to provide an examination for an opinion in this type circumstance.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Veterans Court (CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.


The Federal Circuit Court has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

The Veteran testified in support of his claim during a videoconference hearing in August 2012 before the undersigned VLJ of the Board.  His attorney indicated during the course of the hearing testimony that they definitely did not want a remand for further development of the claim, including by the Joint Services Records Research Center (JSRRC), owing to their belief that it would not really amount to anything significant in terms of providing any additional evidence useful to the claim.  They were allowed, however, 30 days to submit additional evidence and/or argument in support of the claim, which the attorney did a short time later, indeed, just a week after the hearing.  This additional evidence included the Compensation and Pension Service Bulletin she had referenced during the hearing.  This additional evidence also included color photographs of the Veteran from during his time in service, reportedly while stationed at Camp Cobra, Thailand, which is where he claims to have been exposed to Agent Orange.  The attorney waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2013).

The hearing complied with 38 C.F.R. § 3.103(c)(2) since the presiding VLJ correctly identified the issue and discussed the possible sources of evidence that may have been overlooked in prior pleadings, etc., which might tend to support or substantiate the claim - most notably, of exposure to Agent Orange during the Veteran's service that in turn would allow VA to presume his prostate cancer and complications are consequences or, alternatively to show this necessary nexus by way of direct causation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the attorney evidenced her actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

If a Veteran does not have one of the conditions listed in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e) that is presumptively associated with Agent Orange exposure, this does not preclude him from establishing his entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

But this is not the situation here since the Veteran's claim is for prostate cancer, so for a condition presumptively associated with Agent Orange exposure.  Therefore, if he was exposed to Agent Orange, the required nexus already is conceded, meaning an examination and opinion concerning this is unnecessary.  However, if, instead, as the Board is concluding, it is not shown he was exposed to Agent Orange, a medical opinion resultantly cannot provide the required nexus to his service because, for all intents and purposes, the claimed precipitating event did not occur.  The Board therefore is proceeding with the adjudication of this claim

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection generally requires competent and credible evidence of three things:  (1) proof the Veteran has the claimed disability or, at the very least, indication he has at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Private treatment records submitted by the Veteran establish that he was treated for prostate cancer, and that his treatment resulted in ED as an unfortunate complication.  Therefore, element (1) has been satisfied.

VA regulations provide that prostate cancer shall be presumptively service connected if a Veteran was exposed to an herbicide agent in service, and additional rebuttable presumption provisions are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

So resolution of this case ultimately turns on whether the Veteran was exposed to herbicides during his service, as he is alleging.  In written statements, and in his August 2012 hearing testimony, he asserted that he was involved in perimeter security duty while stationed at Camp Cobra, a U.S. Army installation in Thailand.  Relatively soon after the hearing, as already alluded to, just one week later, his attorney submitted a May 2010 Compensation and Pension (C&P) Service Bulletin indicating the C&P Service had determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand.  There was also evidence that usage included tactical herbicides, and not just commercial herbicides that are not subject to the regulatory provisions governing herbicide exposure.  The Bulletin concluded that, if a U.S. Army Veteran claims a disability based on herbicide exposure; was a member of a military police (MP) unit, or was assigned an MP MOS (military occupational specialty); and states that his duty placed him at or near the base perimeter, then herbicide exposure on a "facts found" or direct basis should be acknowledged.

Here, though, the Veteran was not a member of an MP unit and was not assigned an MP MOS.  His DD Form 214 indicates he served as a wheeled vehicle mechanic in an artillery unit.  The C&P Bulletin cited by his attorney was very specific in identifying which personnel would be afforded additional consideration in determining herbicide exposure.  In addition to the above statements regarding U.S. Army MP personnel, the Bulletin also stated that U.S. Air Force Veterans who served as security policemen, security patrol dog handlers, and members of a security police squadron should be afforded additional consideration.  But the Veteran does not have the requisite MOS or unit assignment to allow for the additional consideration of herbicide exposure discussed in the Bulletin.  While the Bulletin noted that lay statements confirming duties along the base perimeter were necessary to corroborate a U.S. Army Veteran's exposure to herbicide, such statements, alone, were insufficient to prove exposure.

The Veteran noted the sharpshooter and expert rifle badges listed on his DD Form 214 and argued they corroborated his involvement in perimeter security duties.  However, these awards only address his qualification level with the weapons in question.  They are not indicative of his duties in service.

In his earlier February 2010 notice of disagreement (NOD), the Veteran also had argued that he may have stopped in Vietnam while traveling from the United States to Thailand.  VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a), 3.309(e) (2013).

The available evidence however does not tend to corroborate that he spent any actual time in Vietnam - meaning in country (on the landmass or inland waterways ("brown water" versus "blue water")).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.  In Haas, the Federal Circuit Court affirmed VA's interpretation of its regulation as to what constitutes service in Vietnam, also accepting it is permissible to make this distinction.  And as also already mentioned, the Veteran's attorney made very clear during the hearing that she did not want any further development of the claim by the JSRRC.  In Haas the Federal Circuit Court acknowledged there will be times when the VA regulation is seemingly under inclusive and others when it instead is seemingly over inclusive, but that the regulation nonetheless is acceptable on its face.

Finally, the Veteran argued in his NOD that he used cleaning solvents in service, and that these solvents may have contained carcinogens.  Notably, he is competent to report the use of cleaning solvents, and such use is consistent with his duties as a vehicle mechanic.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (indicating a Veteran is competent to testify concerning matters of which he has firsthand knowledge).  However, there has been no attribution of his prostate cancer or its attendant complications to the use of such solvents - at least not by a competent medical source or authority.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the prostate cancer and its associated residuals, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Moreover, the Veteran himself has not been shown to be competent to identify these solvents as having carcinogens, or that they are otherwise related to his prostate cancer residuals.  He has also not identified any specific chemical agents that he used.  Therefore, the overall weight of the evidence is against finding that his current prostate cancer residuals are etiologically related to the use of cleaning solvents during his service.

For these reasons and bases, the preponderance of the evidence is against finding that the Veteran has prostate cancer and complications, including ED, because of his service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding the benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence for and against the claim to otherwise warrant the granting of it.


ORDER

The claim of entitlement to service connection for prostate cancer residuals, including ED, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


